 1
                                                        JS-6

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   DEVIN MICHAEL SMITH,                      Case 5:20-cv-00729-DSF (AFM)
12
                        Petitioner,
                                               JUDGMENT
13
               v.
14
     WARDEN,
15

16                      Respondent.

17

18         In accordance with the Order Summarily Dismissing Petition for Writ of
19   Habeas Corpus filed herein,
20         IT IS HEREBY ADJUDGED that this action is summarily dismissed pursuant
21   to Rule 4 of the Rules Governing Section 2254 Cases in the United States District
22   Courts.
23
     Date: April 14, 2020                  ___________________________
24
                                           Dale S. Fischer
25                                         United States District Judge
26

27

28
